Citation Nr: 0810687	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for residuals of rheumatic fever to 
include an enlarged heart with heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Due Process 

In an unappealed rating decision in July 1969 the RO denied 
service connection for residuals of rheumatic fever to 
include arthralgia as a preexisting disease that was not 
aggravated by service. 

In September 2004, the veteran filed a claim of service 
connection by aggravation for residuals of rheumatic fever to 
include an enlarged heart. 

In adjudicating the claim in the rating decision of February 
2005, now on appeal, the RO bifurcated the claim as one to 
reopen the claim of service connection for residuals of 
rheumatic fever and one as service connection for an enlarged 
heart with heart disease.  



While on appeal, in a decision promulgated in March 2008, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) addressed for the first time when two 
claims should be considered to have the "same factual 
basis" for the purpose of 38 U.S.C.A. § 7104(b) (when a 
claim is disallowed, the claim may not thereafter be reopened 
and allowed and a claim based upon the "same factual basis" 
may not be considered).  If a claim does not have the same 
factual basis as the prior claim, then the veteran is not 
seeking to reopen the prior claim, rather he is opening a new 
claim.  Moreover, if the veteran is opening a new claim, the 
new and material evidence requirement of 38 U.S.C.A. § 5108 
is inapplicable.  The Federal Circuit held that a claim for 
one diagnosed disease cannot be prejudiced by a prior claim 
for a different diagnosed disease.  Rather, the two claims 
must be considered independently because they rest on 
distinct factual bases.  Boggs v. Peake, 07-7137 (Fed. Cir. 
Mar. 26, 2008).

Applying the Federal Circuit's precedent opinion to the 
present appeal, the Board determines the current claim of 
service connection for residuals of rheumatic fever to 
include an enlarged heart is a new claim and a not a 
reopening of the prior claim for a different diagnosed 
disease, namely, residuals of rheumatic fever to include 
arthralgia.  For this reason, the claim must be considered on 
the merits instead of as a claim to reopen.  The Board has 
styled the claim as is shown on the first page to reflect the 
proper procedural due process status of the claim. 

Factual Background 

At his hearing, the veteran testified that in the mid-1970s 
he was treated for rheumatic fever at the VA medical 
facilities in Lubbock and Amarillo.

VA records disclose that the veteran was treated for heart 
disease at a private 
facility in October 2004. 

In light of the above, further procedural and evidentiary 
development is needed before the claim can be decide on the 
merits. Accordingly, the case is REMANDED for the following 
actions:

1. Ensure compliance with VCAA notice of 
the evidentiary requirements for a new 
claim of service connection based on 
aggravation of a preexisting disease. 

2. Obtain VA records from the facilities 
in Lubbock and Amarillo, Texas, dating to 
the 1970s.  If no records can be found or 
further efforts to obtain the records 
would be futile, notify the veteran in 
accordance with 38 C.F.R. § 3.159(e).

3. Ask the veteran to submit or authorize 
VA to obtain on his behalf the medical 
records from Covenant Health Center in 
October 2004. 

4. After the above development is 
completed, determine if a VA medical 
examination or medical opinion is 
necessary to decide claim and, if so, 
obtain the necessary evidence under the 
duty to assist.   In any event, 
adjudicate the claim, applying 38 C.F.R. 
§ 3.306, aggravation of a preexisting 
disease.  If the determination remains 
adverse, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

